

113 HR 4011 IH: Alaska Bypass Fair Competition Act of 2014
U.S. House of Representatives
2014-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 4011IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2014Mr. Issa introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 39, United States Code, to improve the efficiency and competitiveness of mail service within the State of Alaska.1.Short titleThis Act may be cited as the Alaska Bypass Fair Competition Act of 2014.2.Mail service within the State of Alaska(a)Definition of existing mainline carrierSection 5402(a)(12) of title 39, United States Code, is amended by striking on January 1, 2001, and inserting for each of the preceding 36 months.(b)Definition of new carrierSection 5402(a)(15)(B) of title 39, United States Code, is amended to read as follows:(B)has been providing nonpriority bypass mail service on a city pair route in the State of Alaska for fewer than 36 consecutive months in the immediately preceding period; and.